TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00696-CV



                          Susan Chapman and Gary Chapman, Appellants

                                               v.

                            Jeanette Karn and Harold Karn, Appellees



    FROM THE DISTRICT COURT OF COMAL COUNTY, 274TH JUDICIAL DISTRICT
       NO. C2001-485B, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



               Appellants Susan Chapman and Gary Chapman have filed an unopposed motion to

dismiss their appeal. We grant their motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)

(voluntary dismissals).




                                            __________________________________________

                                            Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Dismissed on Appellants’ Motion

Filed: January 10, 2002

Do Not Publish